Citation Nr: 1429955	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2002 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that an April 2008 RO rating decision denied service connection for depression.  The Veteran did not appeal that denial.  Within a year of that denial, the Veteran submitted a statement in February 2009 expressing his desire to "request to add to my claim PTSD."  This was processed by the RO as a new and separate claim, distinct from the prior claim for service connection for depression.  The Board has considered whether there is a need to analyze whether new and material evidence has been received in order to reopen the depression issue and include it with the consideration of the current appeal for service connection for acquired psychiatric disability broadly.

The Board finds that there is no need to distinguish the depression issue from this current appeal; it is not necessary to adjudicate a petition to reopen the depression issue to include it with this appeal.  In this regard, the Board notes that under Clemons the original depression claim may be reasonably understood to have encompassed all diagnosed psychiatric disorders, and medical evidence at that time raised the PTSD issue in that the Veteran was assessed to have PTSD by VA treatment providers (even if not objectively confirmed with DSM-IV criteria).  The April 2008 RO rating decision did not address the PTSD aspect of the claim, and the Veteran continued to actively pursue the matter including with the generation of new VA mental health treatment records and with an express request for consideration of service connection for PTSD within the year following the April 2008 RO rating decision.  The Board believes that it is most reasonable to view the RO's subsequent September 2009 rating decision addressing the PTSD issue to have followed from the continued development and active pursuit of the same pending general psychiatric claim addressed in the April 2008 RO rating decision.  This view of the matter will be most clear to the Veteran and most consistent with his clear intentions throughout pursuing this claim.  The Board accordingly finds that there is no prior final rating decision on any portion of the Veteran's claim for service connection for psychiatric disability, and no need to complicate this appeal with a distinct analysis of a petition to reopen the depression element of the claim.  (The Board further observes that service personnel records have been added to the claims file following the September 2009 rating decision which further may arguably require readjudication of the depression issue to the extent that they are pertinent to research of claimed in-service stressor facts alleged by the Veteran.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2014 Board hearing before the undersigned, the Veteran presented a written expert opinion authored by his VA treating psychologist (Dr. Parker) in support of his claim.  Notably, the hearing transcript suggests that this written expert opinion was potentially significantly supportive of the Veteran's claim on appeal.  However, it appears that the submitted written medical opinion did not get properly associated with the claims-file; the Board is unable to find the medical opinion in the claims-file available for review at this time (including in Virtual VA and in the Veterans Benefits Management System (VBMS)).  (The Board notes that one item of evidence submitted during the hearing, a written statement from a co-worker of the Veteran's, is contained in the claims-file.)

Additionally, the missing expert opinion from the treating VA psychologist does not appear to be otherwise contained in the set of the Veteran's VA treatment records available for review.  This suggests that the Veteran has had ongoing consultation and treatment at VA more recent than the last update of his claims-file with his VA treatment records.  Updated VA records are constructively of record, may be pertinent evidence in the matters at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the Board notes that the March 2014 Board hearing transcript reflects that the Veteran also presented a program from the memorial service of two fellow servicemen who were reportedly killed in connection with the events central to the Veteran's PTSD stressor testimony.  The program was submitted to be copied and added as evidence in his claim, but it appears that this evidence has not been properly associated with the claims-file (including in Virtual VA and VBMS).

The Board finds that it is necessary to remand this case to obtain the outstanding relevant VA treatment records and also to provide the Veteran with an opportunity to re-submit the missing pertinent evidence (the medical opinion of the VA psychologist and the program from the memorial service of the servicemen pertinent to his claimed PTSD stressor testimony).

Discussion during the March 2014 Board hearing touched upon the subject that the Veteran's claim of entitlement to service connection for PTSD encompasses a broader claim of service connection for acquired psychiatric disability.  The May 2012 VA mental health examination report indicates that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but did have a diagnosis of depressive disorder.  None of the pertinent alleged in-service psychological stressors presented in the Veteran's subsequent March 2014 Board hearing testimony were discussed in the May 2012 VA examination report, and no etiology opinion was provided with regard to the depressive disorder diagnosis.  Under the circumstances, and with the service connection claim broadly encompassing the depressive disorder diagnosis, the Board finds a new VA mental health examination is reasonably warranted to address the likely etiology of his psychiatric diagnosis and to address the expanded evidentiary record (including the new VA psychologist's opinion and outstanding VA treatment records that are to be re-obtained during the processing of this remand).

Additionally, the Veteran's March 2014 Board hearing testimony identified stressor details that have not previously been considered by the AOJ for any potential verification of development.  In the event that the expanded record (following obtaining of the outstanding VA records including the psychologist's opinion as well as developing the new VA examination report) may show an objectively confirmed diagnosis of PTSD for the Veteran, the AOJ should take appropriate action to solicit any needed detail and clarification regarding these alleged in-service stressors and then complete any needed verification attempts with the Joint Services Records and Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take all necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issue on appeal.

2.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal since January 2008.  In particular, the Veteran's mental health records from the pertinent VA facility in Biloxi, Mississippi from Dr. Parker (including the expert opinion reportedly pertaining to this claim) should be obtained and associated with the evidentiary record.

3.  The AOJ should contact the Veteran and notify him that evidence discussed and submitted during his March 2014 Board hearing appears to have not been successfully associated with the evidentiary record in this case and may not be available to adjudicators for review.  Specifically, the Veteran should be informed that the expert opinion from his VA treating psychologist Dr. Parker and the program from the memorial service of two servicemen he described as pertinent to his in-service psychiatric stressor events may not be part of his file, and the Veteran should be asked to re-submit copies of this evidence.

4.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  His entire record must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please identify (by medical diagnosis) any acquired psychiatric disability(ies) diagnosed since February 2009.

b) As to each acquired psychiatric disability diagnosed on examination, is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability is causally related to the Veteran's active duty service?  For each such psychiatric disability, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability first manifested during the Veteran's active duty service, or is otherwise causally related thereto, including any symptoms noted during service.

c) Please specifically state whether the Veteran is diagnosed with PTSD meeting the DSM-IV criteria.

d) If PTSD meeting the DSM-IV criteria is found, the examiner is requested to identify the stressors associated with that diagnosis; this must include stating whether the pertinent PTSD stressors are related to his fear of in-service hostile military or terrorist activity and also explaining whether the claimed in-service stressor(s) are adequate to support a diagnosis of PTSD.

The examiner should provide a complete rationale for any conclusions drawn or opinions expressed.

5.  If, and only if, the expanded evidentiary record (following completion of the above-directed development) results in a diagnosis of PTSD associated with one or more alleged in-service stressors, the AOJ should take appropriate action to determine whether each pertinent in-service stressor is (a) related to the Veteran's fear of hostile military or terrorist activity consistent with the places, types, and circumstances of the veteran's service; (b) associated with the Veteran's participation in combat; (c) otherwise corroborated by credible supporting evidence; or (d) not verified to have occurred.  If necessary, the AOJ should solicit needed details from the Veteran and/or forward the Veteran's pertinent claimed in-service stressors (including as described in the March 2014 Board hearing testimony), along with other pertinent information of record (including copies of the Veteran's service personnel records) to the JSRRC and request that that organization attempt to verify the claimed stressor(s), as well as the Veteran's service in an area of potential hostile/terrorist activity.

6.  The AOJ should then readjudicate the appeal (to encompass all psychiatric diagnoses shown in accordance with Clemons).  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then, if in order, be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

